DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 is an incomplete claim.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1-3,9-15,19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynch et al. (US 2019/0384143).
Regarding claim 1, Lynch et al. discloses a seamless touchscreen interface (touchscreen display (145) position within a cutout 154, i.e. without seams) (fig. 1 number 145 and P:0040) comprising: a front member (kiosk head)(fig. 1 number 140 and fig. 13 number 240); a support member (spacers in “c”shape) (fig. 13 numbers 264a and 264b and P:0054), wherein said support has an opening (cutout 243 in the faceplate 241 between spacers of the kiosk head 240, fig. 13 numbers 264a and 264b and P:0054); and an adhesive (adhesive) means (P:0054); wherein said adhesive means adheres said front member (fig. 13 numbers 264a and 264b) to said support member (spacers) (fig. 1 number 140,  fig. 13 number 240 and fig. 13 numbers 264a and 264b and P:0054 ) (i.e. the spacers  are attached to the front kiosk head by adhesive except in areas of the opening of the cutout) the in all areas except said opening (P:0054, fig. 13 and fig. 14).    Lynch et al. differs from claim 1 of the present invention in that it does not explicit disclose a single support member.  However, Lynch et al. teaches the spacers are in a “C” shape and one of ordinary skill in the art could use one support member to frame a tablet therein and thereby position the tablet computer to a cutout for taking a person picture.  

Regarding claims 2 and 15 Lynch et al. discloses a touchscreen device (tablet computer)(142)(P:0040 and P:0045); and a rear member (fig. 13 number 248); wherein said touchscreen device is positioned in said opening of said support member (P:0054); and wherein said touchscreen device is secured between said front member and said rear member (fig. 13 and P:0051 and P:0054).

Regarding claim 3,  Lynch et al. discloses a cover (rear cover)(fig. 13 number 248), wherein said cover is secured to said seamless touchscreen interface (fig. 13 number 240), thereby enclosing said touchscreen device (142) and said rear member (P:0051).

Regarding claim 9, Lynch et al. discloses said touchscreen device is in complete contact (i.e. with use of the adhesive or fastener) with the portion of said front member (240) exposed by said opening (243) of said support member (P:0054).

Regarding claims 10 and 19, Lynch et al. discloses said touchscreen device is a tablet having a front facing camera and photograph capabilities (P:0025).

Regarding claim 11, Lynch et al. discloses at least one threaded attachment member (fig. 9 number 156 and P:0041);  wherein said rear member  (back cover) has a plurality of attachment openings (fig. 9 number 156 and P:0041) , wherein a support member has a plurality of threaded attachment openings (P0056); and wherein said at least one threaded attachment member is configured to be positioned through said at least one of said plurality of attachment openings on said  rear member and thread into at least one of said plurality of threaded attachment openings in said support member (P:0056).

Regarding claim 12, Lynch et al. discloses a stand (fig. 1 number 130 and P:0025) and a base (fig. 1 number 110 and P:0025), wherein said apparatus is configured to be mounted on said stand (P:0025), and wherein said stand is supported by said base (fig. 1 number 130 and P:0025).

Regarding claim 13, Lynch et al. discloses a method (P:0062) of manufacturing a seamless touchscreen interface (touchscreen display (145) position within a cutout 154,i.e. without seams) (fig. 1 number 145 and P:0040)  comprising: manufacturing a front member (kiosk head)(fig. 1 number 140 and fig. 13 number 240); manufacturing a support member (spacers in a “C” shape) (fig. 13 numbers 264a and 264b and P:0054) , wherein said support member has an opening (cutout 243 in the faceplate 241 between spacers of the kiosk head 240, fig. 13 numbers 264a and 264b and P:0054) ; coating (i.e. adding adhesive to spacer)  said support member with an adhesive means (adhesive) (P:0054); wherein said adhesive means adheres said front member (fig. 13 numbers 264a and 264b) to said support member (spacers) (fig. 1 number 140; and adhering said front member to said support member (P:0054, fig. 13 and fig. 14). Lynch et al. differs from claim 13 of the present invention in that it does not explicit disclose a single support member.  However, Lynch et al. teaches the spacers are in a “C” shape and one of ordinary skill in the art could use one support member to frame a tablet therein and thereby position the tablet computer to a cutout for taking a person picture.  

Regarding claim 14, Lynch et al. discloses positioning a touchscreen device into said opening of said support member (P:0054); tightening a rear member to the opposing side of said support member from  said front member thereby securing said touchscreen device between said front member and said rear member (P:0025, P:0054 and P:0056).

Regarding claim 20, Lynch et al. discloses a method (P:0062) of manufacturing an apparatus having a seamless touchscreen interface (touchscreen display (145) position within a cutout 154) (fig. 1 number 145 and P:0040)  comprising:  adhering a seamless front member to a support member having an opening; positioning a touchscreen device into said opening of said support member; securing said touchscreen device in said opening of said support member with a rear member; and enclosing said touchscreen device and said rear member in a cover adhered to the seamless front member (i.e.  a (touchscreen display (145) position within a cutout 154, i.e. without seams) (fig. 1 number 145 and P:0040), a front member (kiosk head)(fig. 1 number 140 and fig. 13 number 240); a support member (spacer) (fig. 13 numbers 264a and 264b), wherein said support has an opening (cutout 243 between spacers, fig. 13 numbers 264a and 264b and P:0054), a touchscreen device (tablet computer)(142) (P:0040 and P:0045); and a rear member (fig. 13 number 248); wherein said touchscreen device is positioned in said opening of said support member (P:0054); and wherein said touchscreen device is secured between said front member and said rear member (fig. 13 and P:0051 and P:0054).  Lynch et al. differs from claim 20 of the present invention in that it does not explicit disclose a single support member.  However, Lynch et al. teaches the spacers are in a “C” shape and one of ordinary skill in the art could use one support member to frame a tablet therein and thereby position the tablet computer to a cutout for taking a person picture.  

6.	Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynch et al. (US 2019/0384143) in view of White (US 2011/0018981).   
Regarding claims 6 and 16, Lynch et al. discloses a seamless touchscreen interface as discussed supra in claims 1 and 13 above.  Lynch et al. differs from claim 6 of the present invention in that it does not explicit disclose said front member is tempered glass.  White teaches a system and method for a visual display system (abstract), where supporting panels (151) may be glass that is tempered.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Lynch et al. with said front member is tempered glass in order for the kiosk head which includes the faceplate to made of tough glass for safety purposes in case of accidently shattering the glass by a user, as taught by White.

7.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynch et al. (US 2019/0384143) in view of Telem (US 2020/0068105).   
Regarding claim 7, Lynch et al. discloses a seamless touchscreen interface as discussed supra in claim 1 above.  Lynch et al. differs from claim 7 of the present invention in that it does not explicit disclose said front member is a one- way mirror.  Telem teaches a photo terminal stand (abstract), having a case and a one-way mirror (abstract, P:0008 and P:0046).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Lynch et al. with said front member is a one- way mirror in order for the kiosk head which includes the faceplate to made of tough glass to allow a camera to photograph through a one way mirror within the kiosk head, as taught by Telem.

8.	Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynch et al. (US 2019/0384143) in view of Matriano (US 9,323,133).   
Regarding claims 8 and 18, Lynch et al. discloses a seamless touchscreen interface as discussed supra in claims 1 and 13 above.  Lynch et al. differs from claims 8 and 18 of the present invention in that it does not explicit disclose said support member is constructed of acrylic.  Matriano teaches a photo booth (abstract), comprising wall panels made of flexible material such as acrylic (col. 6 lines 30-45).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Lynch et al.  with said support member is constructed of acrylic in order for the spacer face plate of the Kiosk head to made of a transparent plastic material with outstanding strength, stiffness, and optical clarity, as taught by Matriano.

9. 	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynch et al. (US 2019/0384143) in view of White (US 2011/0018981) as applied to claims 13 and 16 above and in further view of CAI (CN 110489019 A).   
Regarding claim 17, the combination of Lynch et al. and White differs from claim 17 of the present invention in that it does not explicit disclose said tempered glass is between 0.25 millimeters and 3.0 millimeters thick.  CAI teaches a glass assembly for a capacitive touch screen (abstract), where the glass sheet is a tempered glass sheet with the thickness smaller than or equal to 0.3 mm (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Lynch et al. and White with said tempered glass is between 0.25 millimeters and 3.0 millimeters thick in order to changed the kiosk head faceplate to a touch screen thin sheet so that a user could touch the touch screen to interact with the laptop or camera located behind the Kiosk head, as taught by CAI. 

10.	Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynch et al. (US 2019/0384143) in view of CAI (CN 110489019 A).      
Regarding claims 4 and 5, Lynch et al. discloses a seamless touchscreen interface as discussed supra in claim 1 above.  Lynch et al. differs from claim 4 of the present invention in that it does not explicit disclose said front member is between 0.25 millimeters and 3 millimeters thick and 0.5 millimeters and 2 millimeters thick.  CAI teaches a glass assembly for a capacitive touch screen (abstract), where the glass sheet is a tempered glass sheet with the thickness smaller than or equal to 0.3 mm (abstract). One of ordinary skill in the art can manufacture a tempered glass sheet with the thickness of 0.5 millimeters and 2 millimeters thick.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Lynch et al. with said front member is between 0.25 millimeters and 3 millimeters thick and  3 millimeters thick and 0.5 millimeters and 2 millimeters thick in order to changed the kiosk head faceplate to a touch screen thin sheet so that a user could touch the touch screen to interact with the laptop or camera located behind the Kiosk head, as taught by CAI.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miller teaches a system for capturing an displaying an image (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH FERGUSON/              Primary Examiner, Art Unit 2648